11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Gay & Son Masonry, L.P.,                     * From the 91st District
                                               Court of Eastland County,
                                               Trial Court No. CV1443262.

Vs. No. 11-15-00001-CV                        * February 19, 2015

Gorman Independent School District,           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Gay & Son Masonry, L.P.’s unopposed motion to
dismiss its appeal with prejudice and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed. The
costs incurred by reason of this appeal are taxed against the party incurring same.